ACCEPTED
                                                                                            03-14-00713-CV
                                                                                                    6651570
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       8/25/2015 7:12:16 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                No. 03-14-00713-CV

                    In the Court of Appeals 3rd COURTFILED IN
                                                          OF APPEALS
                                                 AUSTIN, TEXAS
                 for the Third Judicial District
                                              8/25/2015 7:12:16 PM

                         Austin, Texas          JEFFREY D. KYLE
                                                      Clerk



     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
    TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                         Appellants,

                                          V.

                        CGG VERITAS SERVICES (U.S.), INC.,
                                              Appellee.


                                On Appeal from the
                353rd Judicial District Court of Travis County, Texas


                SECOND UNOPPOSED MOTION TO EXTEND TIME
                     TO FILE APPELLANTS’ REPLY BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellants Glenn Hegar,

Texas Comptroller of Public Accounts, and Ken Paxton, Texas Attorney General,

request a one-day extension of time to file their reply brief. A copy of the reply brief

is being filed simultaneously with this motion.
                                           I.

       Appellants’ reply brief was due on August 24, 2015. The Appellants seek a 1-day

extension, creating a new due date of August 25, 2015. One prior extension has been

requested and granted for this filing. Appellee does not oppose this motion.

                                           II.

       The reason for the requested extension is that certain individuals in the

Comptroller’s Office were out of the office yesterday and requested additional time to

review the brief before it was filed.

                                          III.

       For these reasons, Appellants respectfully request that the Court grant a one-

extension and allow the reply brief to be filed today.




                                           2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General



 /s/ Joseph D. Hughes
JOSEPH D. HUGHES
Assistant Solicitor General
State Bar No. 24007410

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
[Tel.] (512) 936-1729
[Fax] (512) 474-2697
jody.hughes@texasattorneygeneral.gov

COUNSEL FOR APPELLANTS




   3
                         CERTIFICATE OF CONFERENCE

      I spoke by telephone on August 24, 2015, with Amanda Taylor, counsel for
Appellee, and she stated that she is not opposed to the one-day extension of time
requested.

                                      /s/ Joseph D. Hughes
                                     Joseph D. Hughes




                           CERTIFICATE OF SERVICE

      I certify that on August 25, 2015, a true and correct copy of this Second
Unopposed Motion to Extend Time to File Appellants’ Reply Brief was served via File
& ServeXpress upon the following counsel of record:


Amanda G. Taylor
MARTENS TODD LEONARD & TAYLOR
301 Congress Ave., Suite 1950
Austin, Texas 78701

COUNSEL FOR APPELLEE

                                       /s/ Joseph D. Hughes
                                     Joseph D. Hughes




                                        4